Citation Nr: 1042927	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  02-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to March 1982.  

This case was originally on appeal from a January 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas that denied the reopening 
of the Veteran's claim for service connection for residuals of a 
head injury.  The RO continued the denial to reopen the Veteran's 
claim in an April 2002 rating decision.  The Board found that new 
and material evidence was submitted and reopened the Veteran's 
claim in May 2005.  The Board remanded the case in May 2005 and 
in May 2006 for additional development.  The Board notes that the 
Veteran's initial claim also included the issue of whether new 
and material evidence was submitted to reopen the Veteran's claim 
for entitlement to service connection for a back disability.  
This issue was denied by the Board in May 2005 and will not be 
addressed in this decision.  

In March 2008, the Board remanded the case for a Travel Board 
hearing.  In August 2010, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file and 
has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Here, the Veteran contends that he injured his head in service 
when he was personally assaulted.  He alleges that he was treated 
in an Army Hospital and released.  While there is no 
documentation of an injury to the Veteran's head in the service 
treatment records, the Veteran is competent to describe such 
injury.  See 38 C.F.R. § 3.159(a)(2) (2010); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Additionally, the RO has attempted to obtain additional in-
service treatment records, but were unsuccessful.  Further, post-
service records reflect treatment for a reported head trauma.  
Therefore, a remand is necessary in order to determine whether 
any residuals of a head trauma are related to his period of 
active service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board notes that the threshold for establishing 
whether a claimed disability or symptoms may be associated with 
service is low; there need only be evidence that "indicates" that 
there "may" be a nexus between the current disability and 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.	Ensure that all reasonable attempts were 
made to obtain any outstanding records not 
associated with the claim file.  Issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 38 
C.F.R. § 3.159(e).

2.	Then, the Veteran should be scheduled for 
a VA examination with the appropriate medical 
specialist to determine if there are 
residuals of a head trauma and the etiology 
of any such residuals.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the examination, 
and the examination reports should reflect 
that such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  
The examiner should state whether the 
veteran's disability is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  Any opinion 
expressed should be accompanied by supporting 
rationale.

3.	The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


